Citation Nr: 1020215	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-13 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of 
shrapnel injury, low back.

4.  Entitlement to service connection for an acquired 
psychiatric disability, including posttraumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for sexual dysfunction. 

7.  Entitlement to service connection for gastrointestinal 
disability.

8.  Entitlement to service connection for sleep disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active service from May 1971 to February 
1973.
 
The issues pertaining to bilateral hearing loss, tinnitus and 
residuals of shrapnel injury, low back, come before the Board 
of Veterans' Appeals (Board) on appeal from an October 2006 
rating decision by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board observes that additional 
VA treatment records were associated with the claims file 
after the April 2008 statement of the case.  Because these 
records do not address the Veteran's service connection 
claims for bilateral hearing loss and tinnitus, the Board 
finds that waiver of RO consideration of this evidence is not 
necessary.  38 C.F.R. § 20.1304(c).   The remaining issues on 
appeal come before the Board on appeal from July 2008 rating 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).    

The issues of entitlement to service connection for residuals 
of shrapnel injury, low back, acquired psychiatric 
disability, fibromyalgia, sexual dysfunction, 
gastrointestinal disability and for a sleep disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO.  VA will notify the Veteran if further 
action is required on his part.




FINDINGS OF FACT

1.  Right ear hearing acuity is not productive of an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater, or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 26 decibels or greater, or speech 
recognition scores less than 94 percent using the Maryland 
CNC Test.

2.  Left ear hearing loss was not manifested during active 
service or for many years thereafter, nor is any current left 
ear hearing loss otherwise related to service.

3.  Tinnitus was not manifested during active service or for 
many years thereafter, nor is tinnitus otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the issues of service connection for 
bilateral hearing loss and tinnitus, the record shows that in 
a May 2006 VCAA letter, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in May 2006, which was prior to the 
October 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status; 2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, the May 2006 letter 
gave notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

In summary, the Veteran has received all essential notice.  
He also has had a meaningful opportunity to participate in 
the development of his claims.  He further is not prejudiced 
by any technical notice deficiency along the way.  See Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Board notes 
in this regard that the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
VCAA.  The record in this case includes service treatment and 
personnel records, VA treatment records, and a VA examination 
report.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in June 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report and addendum obtained contain sufficient 
information to decide the issues of service connection for 
bilateral hearing loss and tinnitus.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  Thus, the Board finds that another 
examination is not necessary. Given the foregoing, VA's 
duties to the claimant have been fulfilled with respect to 
the issues of entitlement to service connection for bilateral 
hearing loss and tinnitus. 

Service Connection for Bilateral Hearing Loss and Tinnitus

The present appeal involves the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for Veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hearing loss (as an organic disease of the nervous system), 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R.  § 3.303(d).  In 
an October 4, 1995, opinion, VA's Under Secretary for Health 
determined that it was appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

The Board acknowledges that the lack of any evidence that the 
Veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

The Veteran's service personnel records showed that he was 
awarded a Purple Heart Award for engaging in combat against 
the enemy.  Thus, the Board finds that the provisions of 38 
U.S.C.A. § 1154(b) are applicable to the Veteran's claims and 
his assertions regarding experiencing acoustic trauma from 
artillery blasts are accepted as credible lay evidence of in-
service exposure to acoustic trauma despite the lack of 
supporting documentation in his contemporaneous service 
treatment records.

The Veteran's service treatment records are silent with 
respect to any complaints of hearing problems or tinnitus.  
An October 1970 service entrance examination showed puretone 
threshold findings of zero decibels at 500, 1000, 2000 and 
4000 hertz.  Further, a December 1972 service examination 
prior to discharge showed puretone threshold findings of 20 
decibels at 500, 1000 and 2000 hertz; and a puretone 
threshold finding of 5 decibels at 4000 hertz.  In a February 
1973 statement, the Veteran indicated that there had been no 
change in his medical condition since the December 1972 
examination.       

After service, the Veteran filed a claim for VA compensation 
in April 1995.  The April 1995 claim was silent with respect 
to hearing loss and tinnitus.  The first post service 
evidence of hearing loss occurred when the Veteran filed his 
current claim for service connection in April 2006.  He 
asserted that exposure to weapons fire and helicopters in 
training and in Vietnam contributed to his hearing loss and 
constant ringing in his ears.  

The Veteran was afforded a VA examination in June 2006.  The 
claims file was reviewed.  The examiner noted that 
audiological tests were recorded in October 1970 and December 
1972, which both showed that hearing was within normal 
limits.  Further, the examiner observed that the Veteran was 
in the infantry during Vietnam and was exposed to artillery, 
mortars and helicopters without using hearing protection.  
Noise exposure outside of the military included construction 
work with consistent use of hearing protection.  Tinnitus was 
also reported, but onset, frequency, duration and 
lateralization could not be determined by the Veteran.  The 
Veteran reported difficulty hearing on occasion, but, again, 
onset could not be determined.  The most likely cause of 
tinnitus was unknown.  It could not be determined whether 
tinnitus and hearing loss were due to the same etiology.  

The audiological examination indicated pure tone thresholds, 
in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
15
15
20
25
35
Left
20
20
10
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The examiner determined that hearing 
was within normal in the right ear from 250 hertz to 3000 
hertz to a mild sensorineural hearing loss at 4000 hertz 
sloping to a moderate sensorineural hearing loss from 6000 to 
8000 hertz.  With respect to the left ear, hearing was within 
normal limits from 250 hertz to 2000 hertz to a mild 
sensorineural hearing loss at 3000 hertz sloping to a 
moderate sensorineural hearing loss from 4000 to 8000 hertz.  
Word recognition in both ears was excellent yielding 100 
percent at 55 decibels.  The examiner opined that it was less 
likely as not that the Veteran's hearing loss and tinnitus 
were caused by or a result of the Veteran's military service 
based on the Veteran's normal audiometric findings in the 
claims file.  A follow up addendum reiterated that noise 
exposure outside of military service included construction 
work with the use HPDs.  Given that the claims file was 
reviewed by the examiner, a thorough history was taken from 
the Veteran including noting combat noise exposure in 
service, and the examination report with addendum set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds this examination to be 
sufficient for appellate review.  

There is no other pertinent medical evidence of record.  VA 
treatment records do not address the Veteran's hearing loss 
or tinnitus.  

With respect to the right ear, in comparing the June 2006 VA 
examination results to the regulatory criteria set forth in 
38 C.F.R. § 3.385, the Board concludes that the preponderance 
of the evidence is against a finding that the Veteran 
currently suffers from right ear hearing loss disability as 
defined for VA compensation purposes.  According to the June 
2006 VA examination, the Veteran does not have an auditory 
threshold of 40 decibels or greater in any of the frequencies 
or 26 decibels or greater for at least three of the 
frequencies.  Further, the Veteran's speech recognition score 
using the Maryland CNC Test was 100 percent.  Although the 
Veteran's representative argues that the examination was 
inadequate and hearing loss can differ from day to day, he 
has not pointed to any medical evidence which showed that the 
Veteran meets the criteria under 38 C.F.R. § 3.385.  In 
summary, there is no medical evidence of record demonstrating 
that the Veteran's right ear hearing impairment meets the 
criteria under 38 C.F.R. § 3.385.  Again, the Board concedes 
that the Veteran was exposed to combat related acoustic 
trauma in service.  There is no competent medical evidence 
that the Veteran currently experiences right ear hearing loss 
disability as defined in relevant VA regulations such that 
service connection is warranted.  The Veteran has not 
submitted or identified any other evidence showing that he 
experiences right ear hearing loss disability as defined by 
VA.  In the absence of proof of a present disability, there 
can be no valid claim for service connection as Congress 
specifically has limited entitlement to service connection to 
cases where such incidents have resulted in a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, service 
connection for right ear hearing loss is not warranted.

Nevertheless, with respect to the left ear, the Board accepts 
that the medical evidence of record shows that the Veteran 
meets the requirements of 38 C.F.R. § 3.385 for hearing loss 
disability.  Moreover, the Board accepts the fact that the 
Veteran currently suffers from tinnitus.  The Board is 
confronted in this appeal with an evidentiary record which 
does not show hearing loss or tinnitus during service or at 
the time of discharge from service.  Although the Veteran 
currently suffers from a left ear hearing loss disability and 
tinnitus, the first evidence indicating hearing loss or 
tinnitus was in April 2006, which was approximately 33 years 
after the Veteran's separation from service.  The Board notes 
that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given 
the gap in time between service separation and the first 
evidence of left ear hearing loss and/or tinnitus, the Board 
finds that there is no supporting medical evidence of a 
continuity of pertinent symptomatology for either of these 
service connection claims.  

Moreover, as there is no medical evidence of sensorineural 
hearing loss or tinnitus within a year of discharge, service 
incurrence of sensorineural hearing loss in the left ear or 
tinnitus may not be presumed.  Further, there is no competent 
medical evidence linking any current left ear hearing loss 
and tinnitus to active duty service.  Significantly, the June 
2006 VA examiner, who reviewed the claims file, including the 
service examinations, and noted the Veteran's combat noise 
exposure in service, found that it was less likely as not 
that the Veteran's hearing loss was due to noise exposure in 
service.  Although the service examinations indicated a 
threshold shift in the Veteran's left ear hearing acuity, the 
VA examiner still found in June 2006 that the Veteran's 
current hearing loss was not related to service.  There is no 
medical evidence of record to refute this opinion.  

The Board acknowledges the Veteran's assertions that his 
hearing loss and tinnitus were due to combat noise exposure 
in service.  Medical evidence generally is required to 
establish a medical diagnosis or to address questions of 
medical causation.  Lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Nevertheless, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Citing Buchanan and Jandreau, the Federal Circuit recently 
reiterated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above to this appeal, 
the Veteran is competent to report that he experienced 
symptoms of hearing loss and tinnitus while in service.  He 
also is competent to report a continuity of such symptoms 
since service.  While the Board has conceded in-service noise 
exposure due to combat, the Veteran's current assertions that 
he has had hearing loss and tinnitus during and since service 
are inconsistent with the other evidence of record.  It is 
significant that no hearing loss complaints were documented 
during service or at the time of the Veteran's separation 
physical examination.  It is even more significant that 
military medical examiners did not report any hearing loss 
after conducting the audiometric tests during the Veteran's 
active service.  This demonstrates that medical personnel 
were of the opinion that the Veteran did not have any hearing 
loss at that time.  

It also is significant that there is no evidence of pertinent 
complaints over many years.  The Board believes it reasonable 
to expect that the Veteran would have reported ongoing 
hearing problems since service if he was in fact experiencing 
them.  Significantly, the Veteran filed a claim for 
compensation in September 1995, 22 years after his discharge 
from service, for an unrelated disability, and he did not 
report any hearing problems or tinnitus at that time.  See 
Maxson, 230 F.3d at 1333.  It would be reasonable to assume 
that he would have reported hearing problems and tinnitus at 
that time if he was in fact experiencing these symptoms.  
Again, the first mention of any hearing loss is in 2006.  
Importantly, at the VA examination, the Veteran indicated 
that he could not say when his hearing loss and tinnitus had 
begun.  It also was noted that the Veteran had post service 
noise exposure while working in construction with the use of 
HPDs.  These inconsistencies diminish the credibility and 
probative value of the Veteran's statements and testimony 
regarding any in service hearing loss and a continuity of 
symptoms since service.  In summary, while the Veteran's 
contentions have been considered carefully, these contentions 
have diminished credibility and also are outweighed by the 
remaining evidence of record, including the highly probative 
June 2006 VA examination.  

The Board acknowledges the Veteran's combat service.  The 
fact that he was exposed to combat noise during service does 
not automatically warrant service connection for his left ear 
hearing loss and tinnitus, however, as each of these 
disabilities were documented first many years later.  As 
explained earlier, there must be a link or medical nexus 
between the current hearing loss and tinnitus and the noise 
exposure during service.  The preponderance of the evidence 
is against a finding of such a nexus.  The Veteran's 
statements and testimony regarding hearing loss during 
service and since service are inconsistent with the service 
treatment records and the other evidence of record.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.


REMAND

The present appeal also includes the issue of entitlement to 
service connection for residuals of shrapnel injury to the 
low back.  Specifically, the Veteran asserts that his current 
low back disability is due to a shrapnel injury that occurred 
in service.  This issue was denied previously in a September 
1995 rating decision.  The Veteran did not file a notice of 
disagreement; thus, the September 1995 decision became final.  
38 U.S.C.A. § 7105.   Subsequently, the Veteran's service 
personnel records were associated with the claims file which 
showed that the Veteran was the recipient of a Purple Heart.  

Under VA regulations, if VA receives or associates with the 
claims folder relevant official service department records at 
any time after a decision is issued on a claim that had not 
been associated with the claims folder when VA first decided 
the claim, VA must reconsider the claim.  38 C.F.R. § 
3.156(c).  This regulation comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to VA.  Id.  In essence, 
the finality of any previous decision is vitiated by the 
association of additional, pertinent service department 
records, and the claim must be reconsidered.  Given the new 
service records, the claim must be reconsidered without 
regard to the previous final denial.  38 C.F.R. § 3.156(c).  

The Veteran was afforded a VA examination in August 2006.  
While the examiner diagnosed the Veteran with degenerative 
joint disease and degenerative disc disease of the lumbar 
spine, he did not provide an opinion as to whether the 
Veteran's low back disability were related to service.  Thus, 
the Board finds that this examination is insufficient for 
appellate review, and the case must be returned to afford the 
Veteran another VA examination.  

The Veteran also is seeking entitlement to service connection 
for an acquired psychiatric disability, including PTSD.  As 
the Veteran engaged in combat with the enemy, his inservice 
stressors with respect his claim for PTSD are conceded.  At a 
May 2008 VA examination, however, the examiner determined 
that the Veteran did not meet the DSM-IV criteria for PTSD.  
The examiner also diagnosed the Veteran as having depressive 
disorder, not otherwise specified although no nexus opinion 
was provided.  The Court has indicated that a claimant does 
not file a claim to receive benefits only for a particular 
psychiatric diagnosis, but rather for the affliction his 
mental condition, however diagnosed, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board 
finds that the claims file should be returned to the examiner 
who conducted the May 2008 VA examination for an opinion as 
to whether the Veteran's depressive disorder is related to 
service.  If the same examiner is not available, the Veteran 
should be afforded another VA examination.  

As the Veteran is claiming that his fibromyalgia, sexual 
dysfunction, gastrointestinal disability and sleep disorder 
are secondary to his acquired psychiatric disability, these 
issues also must be returned to the RO for further 
development as they are inextricably intertwined with the 
issue of service connection for an acquired psychiatric 
disability, including PTSD.  Further, while the RO sent VCAA 
notice to the Veteran in April 2008 with respect to these 
issues, the notice did not provide the information concerning 
entitlement to service connection based on a secondary theory 
of entitlement.  Thus, it seems appropriate to direct 
additional VCAA notice to ensure full compliance with VCAA 
notice requirements with respect to these issues.  See also, 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi 18 Vet App. 112 (2004).  

The RO also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Issue appropriate VCAA notice on the 
claims of service connection for 
fibromyalgia, sexual dysfunction, 
gastrointestinal disability, and a sleep 
disorder, each including as secondary to 
an acquired psychiatric disability.  A 
copy of the notice letter should be 
included in the claims file.

2.  Contact the Veteran and/or his 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated him for fibromyalgia, sexual 
dysfunction, gastrointestinal disability, 
and/or for a sleep disorder since his 
separation from active service.  Obtain 
all VA treatment records that have not 
been obtained already.  Once signed 
releases are obtained from the Veteran, 
obtain any private treatment records that 
have not been obtained already.  A copy 
of any response(s), to include a negative 
reply and any records obtained, should be 
included in the claims file.

3.  Then, schedule the Veteran for an 
appropriate VA  examination to determine 
the nature and etiology of any currently 
manifested low back disability.  The 
claims file must be provided to the 
examiner(s) for review.   Based on a 
review of the claims file and the results 
of the Veteran's physical examination, 
the examiner should opine whether it is 
at least as likely as not (i.e., a 50% or 
greater probability) that any current low 
back disability, if diagnosed, is related 
to active service or any incident of such 
service, to include his in-service 
shrapnel injury to the low back.  A 
complete rationale must be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

4.  Contact the VA Medical Center in San 
Diego, California, and ask that the same 
VA examiner who conducted the Veteran's 
VA PTSD examination on May 8, 2008, 
provide an addendum to his examination 
report.  The claims file must be made 
available to this VA examiner for review.  
After reviewing the claims file again, 
this VA examiner should provide an 
addendum to his May 8, 2008, VA 
examination report in which he opines 
whether it is at least as likely as not 
(i.e., a 50% or greater probability) that 
any current psychiatric disability is 
related to active service or any incident 
of such service.  A complete rationale 
must be provided for any opinion(s) 
expressed.  If the requested opinion(s) 
cannot be provided, then this VA examiner 
must explain why in his addendum.

5.  If, and only if, the VA examiner who 
saw the Veteran on VA PTSD examination on 
May 8, 2008, is not available, then 
schedule the Veteran for another VA 
psychiatric examination to determine the 
nature and etiology of his current 
acquired psychiatric disability.  The 
claims file must be provided to the 
examiner(s) for review.  The examiner(s) 
should identify all of the Veteran's 
current psychiatric diagnoses, if 
possible.  Based on a review of the 
claims file and the results of the 
Veteran's examination, the examiner(s) 
should opine whether it is at least as 
likely as not (i.e., a 50% or greater 
probability) that any current psychiatric 
disability, if diagnosed, is related to 
active service or any incident of 
service.  A complete rationale must be 
provided for any opinion(s) expressed.  
If the requested opinion(s) cannot be 
provided, then the examiner(s) must 
explain why in his or her examination 
report.

6.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the 
questions be answered so that the report 
is adequate for rating purposes. 

7.  Thereafter, readjudicate all of the 
Veteran's currently appealed claims.  If 
the benefits sought on appeal remain 
denied, the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


